      Case 2:11-cr-01104-GMS Document 107 Filed 10/20/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                       NO. CR-11-01104-001-PHX-GMS
10                  Plaintiff,                       DETENTION ORDER
11   v.
12   Sergio Alberto Figueroa-Quintero,
13                  Defendant.
14
15         On 10/19/2020, defendant Sergio Alberto Figueroa-Quintero appeared before this

16   Court on a petition for revocation of supervised release. The Court considered the

17   information provided to the Court, and the arguments of counsel in determining whether
18   the defendant should be released on conditions set by the Court.

19         The Court finds that the defendant, having previously been convicted and placed

20   on supervised release, and having appeared before the Court in connection with a petition
21   to revoke his supervised release, has failed to establish by clear and convincing evidence
22   that he is not likely to flee or pose a danger to the safety of the community if released

23   pursuant to Rule 46(d), and Rule 32.1(a)(6), Federal Rules of Criminal Procedure, and 18

24   U.S.C. ' 3143.

25         IT IS THEREFORE ORDERED that defendant be detained pending further

26   proceedings.
27         Dated this 19th day of October, 2020.
28
